In the present record, no reasonable excuse has been offered by plaintiff for the delay of some six years in prosecuting this action, nor has plaintiff set forth facts showing that he has a meritorious cause of action. The cross motion to dismiss the complaint for lack of prosecution should accordingly have been granted. Order unanimously reversed, the motion for permission to amend the complaint is denied and the cross motion to dismiss for lack of prosecution is granted without prejudice, however, to an application by plaintiff to vacate the order of dismissal upon a proper showing by affidavit of the reasons for the delay and submission of an affidavit of merits which should set forth in detail facts in support of his claim that he has a good cause of action. Settle order on notice. Concur — Peck, P. J., Cohn, Bastow, Botein and Rabin, JJ.